DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 5 and 7-11 objected to because of the following informalities:  
Claim 5 recites the limitation "the acoustic matching layer" in line 5.  Examiner suggests amending claim to refer to “[[the]] an acoustic matching layer” in order to provide proper antecedent basis for claim terminology.
Claim 7 recites the limitation "is outside the side surface of the acoustic matching layer". Examiner suggests amending claim to refer to “ [[the]] a side surface of [[the]] an acoustic matching layer”  in order to provide proper antecedent basis for claim terminology.
Claim 8 recites the limitation "the side surface " in line 5.  Examiner suggests amending claim to refer to “[[the]] a side surface” in order to provide proper antecedent basis for claim terminology.
Claim 9 recites the limitation "is inside the side surface of the acoustic matching layer in the width direction thereof" in line 5. Examiner suggests amending claim to refer to  “ [[the]] a side surface of [[the]] an acoustic matching layer in the width direction thereof" in order to provide proper antecedent basis for claim terminology.
Claim 10 recites the limitation "the side surface " in line 5.  Examiner suggests amending claim to refer to “[[the]] a side surface” in order to provide proper antecedent basis for claim terminology.
Claim 11 recites the limitation ““is inside the side surface of the acoustic matching layer” .  Examiner suggests amending claim to refer to  inside “[[the]] a side surface of [[the]] an acoustic matching layer” in order to provide proper antecedent basis for claim terminology.

 Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (US 20060103265 A1, of record) in view of Ono (US 8189850 B2).

	Regarding claim 1, Miyoshi teaches an ultrasonic oscillator unit wherein:
an ultrasonic oscillator array in which a plurality of ultrasonic oscillators are arranged outward in a semicylindrical shape (the ultrasonic transducer array 720 shown in FIG. 18B includes a backing material 721 having a half columnar shape and plural elements 710 arranged on the element arrangement surface 721a of the backing material 701 [0119]);
an electrode part having a plurality of electrodes provided on an end surface side of the ultrasonic oscillator array perpendicular to an arrangement surface of the plurality of ultrasonic oscillators and electrically connected to the plurality of ultrasonic oscillators,  respectively (Each of the plural elements 710 includes a lower electrode 702, a piezoelectric material 703, and an upper electrode 704 [0117]; the electrodes provided on an end surface side of the ultrasonic oscillator array are implicitly perpendicular to the arrangement surface as can be seen in Fig 18A and 18B with lower electrode 702, annotated below)
a backing material layer that is disposed on a back surface of the ultrasonic oscillator array serving as an inside with respect to the arrangement surface of the plurality of ultrasonic
oscillators (An ultrasonic transducer array 700 shown in FIG. 18A is an array of a convex type including a backing material 701 [0117]); and
a cable wiring part in which a plurality of cables are respectively disposed on a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part (In FIGS. 18A and 18B, the wirings drawn from the lower electrode 702 and the upper electrode 704 are omitted but are implicitly there [0117]; drawn wirings 106 and 107 are formed by providing a wiring board on the one surface of the ultrasonic transducer array [0043]). 
wherein a width of the backing material layer viewed from the arrangement surface of the plurality of ultrasonic oscillators becomes smaller toward a side opposite to the arrangement surface of the plurality of ultrasonic oscillators, and (backing material 701A in FIG. 18A becomes smaller in width towards a side opposite to the arrangement surface of the plural elements 710 as the array is of convex type as shown in FIG. 18A; 701a is implicitly the arrangement surface of the plurality of ultrasonic oscillators  [0117])).
Miyoshi does not teach an ultrasonic oscillator unit wherein the cable wiring part is provided along a side surface in a width of the backing material layer. Ono discloses “Ultrasonic Probe And Method Of Fabrication Thereof” (title). Ono teaches an ultrasonic oscillator unit wherein the cable wiring part is provided along a side surface in a width of the backing material layer (The surface of the backing material 1 is then affixed to the arc-shaped pedestal 3. This causes the plurality of piezoelectric elements 2 to be disposed over a curved surface, making them convex. Wiring circuitry 6 of printed circuit boards 5 that are connected to the two side surfaces of the backing material 1 and the pedestal 3 in the long-axis direction X, Col. 3 lines 32-37). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Miyoshi, by configuring the wiring part, such that it is wiring part is provided along a side surface in a width of the backing material layer, as taught by Ono, in order to reduce stress to the wires. 

Regarding claim 2, Miyoshi in view of Ono as modified above teaches the claimed invention as discussed above. Miyoshi further teaches an ultrasonic oscillator unit wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of oscillators in a region outside a side surface, in a width direction,  (An ultrasonic transducer array 700 shown in FIG. 18A is an array of a convex type including a backing material 701 having an element arrangement surface 701a, which is curved [0117]) of an acoustic matching layer installed on an upper surface of the ultrasonic oscillator array (acoustic matching layer 705 in FIG. 18A; [0117]). 
 
Regarding claim 17, Miyoshi in view of Ono as modified above teaches the claimed invention as discussed above. Miyoshi further teaches an ultrasonic oscillator unit wherein the width of the backing material layer becomes thinner in an inclined fashion toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators (backing material width 701A in FIG. 18A becomes  thinner as the ultrasonic transducer array is an array of a convex type; [0117]).

Claims 3, 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi and Ono as applied to claims 1 and 2 above, and further in view of Jung et al (US 9538986 B2, hereinafter Jung) .

Regarding claims 3 and 4, the combined invention of Miyoshi in view of Ono does not teach an ultrasonic oscillator unit  further comprising: a flexible printed wiring board pasted to a side surface side of the ultrasonic oscillator array and electrically connected to the plurality of electrodes of the electrode part, wherein the cable wiring part has a plurality of cables respectively disposed on a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part via the flexible printed wiring board. Jung discloses “Probe For Ultrasonic Diagnostic Apparatus And Method Of Manufacturing The Same” (title). Jung teaches an ultrasonic oscillator unit, further comprising: 
a flexible printed wiring board pasted to a side surface side of the ultrasonic oscillator array ( The first connector 120 may include a flexible printed circuit board (FPCB) col 5 lines 19-21; FIG. 12 shows a first connector 120 pasted to a side surface which contains a circuit board; Col 5 lines 19-21)  and electrically connected to the plurality of electrodes of the electrode part (The PCB is provided with wiring electrodes, Col 1 lines 60-61),
wherein the cable wiring part has a plurality of cables respectively disposed on a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part via the flexible printed wiring board (The PCB is provided with wiring electrodes, Col 1 lines 60-61; The first connector 120 may include a flexible printed circuit board (FPCB), a printed circuit board (PCB) or any configuration capable of supplying signals or electricity, col 5 lines 19-21; this configuration would implicitly allow for a plurality of cables disposed on a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Miyoshi and Ono to include a flexible printed wiring board pasted to a side surface side of the ultrasonic oscillator array and electrically connected to the plurality of electrodes of the electrode part, wherein the cable wiring part has a plurality of cables respectively disposed on a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part via the flexible printed wiring board, as taught by Jung, in order to  preventing deterioration in performance caused by defective connection between a piezoelectric layer and a PCB, as suggest by Jung (col 2 lines 13-17). 

Regarding claim 16, the combined invention of Miyoshi and Ono does not teach the ultrasonic oscillator unit wherein the width of the backing material layer becomes thinner in a stepwise fashion toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators. Jung teaches an ultrasonic oscillator unit wherein the width of the backing material layer becomes thinner in a stepwise fashion toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators (backing members 312, 314 are formed to have steps at both sides of the backing member 313 interposed between the backing members 312, 314, Col 11 lines 20-23; backing material implicitly becomes thinner at lower step). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Miyoshi and Ono to include a limitation wherein the width of the backing material layer becomes thinner in a stepwise fashion toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators, as taught by Jung, in order to achieve formation of a mounting groove on a backing layer as suggested by Jung (Col. 11 lines 15-23).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi and Ono as applied to claim 1  above, and further in view of Griffith et al (US 5115814 A, hereinafter Griffith).

Regarding claims 5 and 6, Miyoshi in view of Ono as modified above teaches the claimed invention as discussed above. Miyoshi further teaches an oscillator unit wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a first region (backing material width 701A in FIG. 18A implicitly becomes thinner as the ultrasonic transducer array is an array of a convex type; [0117]). Miyoshi does not teach the backing material layer having a region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of the acoustic matching layer in the width direction thereof. Griffith, however teaches the backing material layer having a region where a thickness from a side surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm (transducer 44 also includes a backing layer 54 approximately 0.030 inch (0.762 mm) thick Col 8 lines 10-11)  and is outside the side surface of the acoustic matching layer in the width direction thereof (backing layers 52, 54 col 8 lines 14; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region outside a side surface of the acoustic matching layer in the width direction thereof).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Miyoshi and Ono, by modifying backing material layer having a first region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of the acoustic matching layer in the width direction thereof, as taught by Griffith, in order to maximize the ultrasonic energy emitted by transducer towards the acoustic reflector, as suggested by Griffith (Col 8 lines 19-21). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Ono Jung as applied to claims 3 and 4 above, and further in view of Griffith et al (US 5115814 A, hereinafter Griffith).

Regarding claim 7-8,  the combined invention of Miyoshi, Ono, and Jung as modified above teaches the claimed invention as discussed above. Miyoshi further teaches an oscillator unit wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a first region (backing material width 701A in FIG. 18A implicitly becomes  thinner as the ultrasonic transducer array is an array of a convex type; [0117]). Miyoshi in view of Ono and Jung does not teach the backing material layer having a region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of the acoustic matching layer in the width direction thereof. Griffith, however teaches the backing material layer having a region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm (transducer 44 also includes a backing layer 54 approximately 0.030 inch (0.762 mm) thick Col 8 lines 10-11)  and is outside aside surface of the acoustic matching layer in the width direction thereof (backing layers 52, 54 col 8 lines 14; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region outside the side surface of the acoustic matching layer in the width direction thereof).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Miyoshi, Ono, and Jung by the backing material layer having a region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of the acoustic matching layer in the width direction thereof, as taught by Griffith, in order to maximize the ultrasonic energy emitted by transducer towards the acoustic reflector, as suggested by Griffith (Col 8 lines 19-21). 

Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi and Ono as applied to claims 1 and 2 above, and further in view of Hyuga (US 20090062656 A1).

Regarding claims 9 and 10, Miyoshi in view of Ono as modified above teaches the claimed invention as discussed above. Miyoshi further teaches wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region (backing material width 701A in FIG. 18A implicitly becomes  thinner as the ultrasonic transducer array is an array of a convex type; [0117]; the backing material implicitly has several regions with decreasing widths as the backing material becomes thinner) but does not disclose a thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside the side surface of the acoustic matching layer in the width direction thereof. Hyuga discloses “Backing material, ultrasonic probe, ultrasonic endoscope, ultrasonic diagnostic apparatus, and ultrasonic endoscopic apparatus” (title). Hyuga teaches a thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside the side surface of the acoustic matching layer in the width direction thereof (The entire size of the backing material 1 is … 10 mm in thickness (in the Z-axis direction) [0051]; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region inside the side surface of the acoustic matching layer in the width direction thereof;  fig. 2 shows backing material 1 within the acoustic lens 5 and the acoustic matching layers 4a and 4b and insulating resin; Insulating resin [0043]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Miyoshi and Ono by making the thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside the side surface of the acoustic matching layer in the width direction thereof, as taught by Hyuga, in order to achieve having the insertion portion of the ultrasonic endoscope formed of a material having flexibility and to be used by being inserted into a body cavity of an object to be inspected, as suggested by Hyuga ([0021]).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Ono and Jung as applied to claims 3-4 above, and further in view of Hyuga (US 20090062656 A1).

 Regarding claims 11-12,  the combined invention of Miyoshi, Ono, and Jung as modified above teaches the claimed invention as discussed above. Miyoshi further teaches wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region(backing material width 701A in FIG. 18A implicitly becomes  thinner as the ultrasonic transducer array is an array of a convex type [0117]; the backing material implicitly has several regions, the front and the back of the convex surface of the transducer array implicitly form two regions that become thinner towards the side opposite to the ultrasonic oscillators). Miyoshi in view of Ono and Jung, however, does not disclose a thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside the side surface of the acoustic matching layer in the width direction thereof. Hyuga discloses “Backing material, ultrasonic probe, ultrasonic endoscope, ultrasonic diagnostic apparatus, and ultrasonic endoscopic apparatus” (title). Hyuga teaches a thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside the side surface of the acoustic matching layer in the width direction thereof (The entire size of the backing material 1 is … 10 mm in thickness (in the Z-axis direction) [0051]; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region inside the side surface of the acoustic matching layer in the width direction thereof;  fig. 2 shows backing material 1 within the acoustic lens 5 and the acoustic matching layers 4a and 4b and insulating resin; Insulating resin [0043]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Miyoshi, Ono, and Jung by making the thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside the side surface of the acoustic matching layer in the width direction thereof, as taught by Hyuga, in order to achieve having the insertion portion of the ultrasonic endoscope formed of a material having flexibility and to be used by being inserted into a body cavity of an object to be inspected, as suggested by Hyuga ([0021]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Ono, Jung, and Griffith  as applied to claim 6-7 above, and further in view of Hyuga (US 20090062656 A1).
Regarding claims 14-15,  the combined invention of Miyoshi, Ono, Jung, and Griffith as modified above teaches the claimed invention as discussed above. Miyoshi further teaches wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region (backing material width 701A in FIG. 18A implicitly becomes  thinner as the ultrasonic transducer array is an array of a convex type [0117]; the backing material implicitly has several regions, the front and the back of the convex surface of the transducer array implicitly form two regions that become thinner towards the side opposite to the ultrasonic oscillators). Miyoshi in view of Jung, Ono, and Griffith, however, does not disclose a thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside the side surface of the acoustic matching layer in the width direction thereof . Hyuga discloses “Backing material, ultrasonic probe, ultrasonic endoscope, ultrasonic diagnostic apparatus, and ultrasonic endoscopic apparatus” (title). a thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside the side surface of the acoustic matching layer in the width direction thereof (The entire size of the backing material 1 is … 10 mm in thickness (in the Z-axis direction) [0051]; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region inside the side surface of the acoustic matching layer in the width direction thereof;  fig. 2 shows backing material 1 within the acoustic lens 5 and the acoustic matching layers 4a and 4b and insulating resin; Insulating resin [0043]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Miyoshi, Ono, Jung, and Griffith by making the thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside the side surface of the acoustic matching layer in the width direction thereof, as taught by Hyuga, in order to achieve having the insertion portion of the ultrasonic endoscope formed of a material having flexibility and to be used by being inserted into a body cavity of an object to be inspected, as suggested by Hyuga ([0021]).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi and Ono as applied to claim 1  above, and further in view of  Nagano et al (US 20090234233 A1, hereinafter Nagano).

Regarding claim 18,   Miyoshi does not teach the ultrasonic oscillator unit further comprising: a housing that surrounds a portion from a side surface of the backing material layer in the width direction thereof to the cable wiring part and a lower side of the backing material layer; and a filler layer that fills a gap between the backing material layer and the housing.
Nagano discloses "ULTRASONIC ENDOSCOPE" and is in applicant's field of endeavor of A61B/4488 and A61B/45. Nagano teaches a housing (exterior material 8 in FIG. 3; [0063]) that surrounds a portion from a surface of the backing material layer in the width direction (backing material 2 in FIG.3; [0050])  thereof to the cable wiring part (first signal line holding part 6 and second signal line holding part 7 in FIG. 3; [0060]) and a lower side of the backing material layer (backing material 2 in FIG.3; [0050])  ; and a filler layer that fills a gap between the backing material layer (backing material 2 in FIG.3; [0050]) and the housing (exterior material 8 in FIG. 3; [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Miyoshi by including a housing that surrounds a portion from a side surface of the backing material layer in the width direction thereof to the cable wiring part and a lower side of the backing material layer; and a filler layer that fills a gap between the backing material layer and the housing, as taught by Nangano, in order to improve the configuration of the cable wiring by fixing the cable wiring in place. 

Regarding claim 20, Miyoshi did not teach the oscillator unit wherein the thermal conductivity of the filler layer 1s equal to or more than 1. 0 W/(m-K). Nangano, however, teaches wherein the thermal conductivity of the filler layer is equal to or more than 1. 0 W/(mK) (the ultrasonic transducers is filled with the highly heat conducting filler  [0017]; The highly heat conducting resin has a high coefficient of thermal conductivity of 2 W/mK or more [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Miyoshi by including the thermal conductivity of the filler layer 1s equal to or more than 1. 0 W/(m-K), as taught by Nangano, in order to improve heat release performance of the small-diameter endoscope and prevent excessive temperature rise due to heat generated from the ultrasonic transducers and/or the image pickup device, as suggested by Nangano ([0017]). 

Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi in view of Ono and Nangano  as applied to claim 18 above, and further in view of Wang et al. (US 20160260885 A1, hereinafter "Wang") and Aoki (US 20120253199 A1).

	Regarding claim 19, Miyoshi in view of Ono and Nangano does not teach an oscillator unit wherein, an acoustic impedance of the filler layer is defined as Zp and an acoustic impedance of the backing material layer is defined as Zb, the unit of the acoustic impedance Zp and Zb being kg/m2s, wherein an acoustic impedance reflectivity Q of the filler layer and the backing material layer is 50% or less, Q = 100 * |Zp – Zb|/(Zp + Zb). 
Wang discloses “Ultrasonic transducer and manufacture method thereof” (title). Wang, teaches a oscillator unit, wherein,  an acoustic impedance of the filler layer is defined as Zp  (wherein Zp is the acoustic impedance of the piezo electric layer [0055]) and an acoustic impedance of the backing material layer is defined as Zb (effective acoustic impedance of this acoustic structure is defined as Zb), the unit of the acoustic impedance Zp and Zb being kg/m2s (it is known in the art  that the unit acoustic impedance is expressed in kg/m2s, therefore it is inherent that the unit of acoustic impedance is kg/m2s) , Q = 100 * |Zp – Zb|/(Zp + Zb) (equation in [0054], shown below; taking the square of root both sides and multiplying by 100 will convert to a percentage rather than having the acoustic impedance reflectivity represented by a coefficient). 

    PNG
    media_image1.png
    75
    190
    media_image1.png
    Greyscale


Aoki discloses “Ultrasonic probe and ultrasonic probe manufacturing method” (title). Aoki teaches an acoustic impedance reflectivity Q of the filler layer and the backing material layer is 50% or less (the difference between the acoustic impedances of the buffer layer 5 and the backing material 6 may be -20% or less or +20% or more, [0039]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Miyoshi, Ono, and Nangano by including an acoustic impedance of the filler layer is defined as Zp and an acoustic impedance of the backing material layer is defined as Zb, the unit of the acoustic impedance Zp and Zb being kg/m2s, Q = 100 * |Zp – Zb|/(Zp + Zb), as taught by Wang,  in order to improve the sensitivity of the transducer, as suggested by Wang ([0060]). 
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Miyoshi, Ono, Nangano and Wang by  making the acoustic impedance reflectivity Q of the filler layer and the backing material layer is 50% or less, as taught by Aoki, in order to reduce an acoustic impedance mismatch between the piezoelectric transducer element and a living body, as suggested by Aoki ([0031]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks, page 7, filed 6/14/2022, with respect to claim objections have been fully considered and are persuasive.  The  claim objections of non-final office action mailed 04/22/2022 have been withdrawn. 
Applicant argues on page 7, with respect to 35 U.S.C. § 112(b), that “claims, as amended particularly point out and distinctly claim the subject matter which Applicant regards as the invention”. In response, examiner asserts that claims 5, 7-11,13, and 15 are indefinite for the reasons detailed above. 
The nonstatutory double patenting rejection of non-final office action mailed 04/22/2022, with respect to claims 1, 3-4 and 18-20, have been withdrawn due to amendments made to claim 1. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793